
	
		II
		109th CONGRESS
		2d Session
		S. 3530
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mrs. Clinton (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To revise the limitation on Impact Aid
		  special payments.
	
	
		1.Short titleThis Act may be cited as the
			 Impact Aid Update Act of
			 2006.
		2.Limitation on Impact
			 Aid special payments
			(a)In
			 generalSection 8002 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) is amended in
			 subsection (i)(1)—
				(1)by striking 1997 and
			 inserting 2003; and
				(2)by striking 1996) and
			 inserting 2002).
				(b)Retroactive
			 applicabilityThe amendments
			 made by this section apply retroactively to all of fiscal year 2006.
			
